Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/03/2021. 
Claims 1-3, 6-10, 13-17, and 20 are currently pending and have been examined.


Response to Amendment
	Applicant’s amendment, filed on 06/03/2021, has been entered. Claims 1, 8, and 15 have been amended. Claims 4-5, 11-12, and 18-19 have been cancelled. As addressed below, the 103 rejection has been overcome by Applicant’s amendments.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the term “max” should read “maximum”.  Appropriate correction is required.

Claim Rejection – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

a low machine usage score" in claim 1 is a relative term, which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One person of ordinary skill in the art may reasonably apprise a score to be ‘low’ while another may not. Is a low score relative or absolute? Is it determined by an algorithm or manually set? For the purposes of this examination, the term is being interpreted to read “a machine usage score below a predetermined threshold.” 
Dependent claims 2-3 and 6-7 inherit the deficiencies of Claim 1 and are rejected on the same basis.

The term "a low machine usage score" in claim 8 is a relative term, which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One person of ordinary skill in the art may reasonably apprise a score to be ‘low’ while another may not. Is a low score relative or absolute? Is it determined by an algorithm or manually set? For the purposes of this examination, the term is being interpreted to read “a machine usage score below a predetermined threshold.” 
Dependent claims 9-10 and 13-14 inherit the deficiencies of Claim 8 and are rejected on the same basis.

The term "a low machine usage score" in claim 15 is a relative term, which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One person of ordinary skill in the art may reasonably apprise a score to be ‘low’ while another may not. Is a low score relative or absolute? Is it determined by an algorithm or manually set? For the purposes of this examination, the term is being interpreted to read “a machine usage score below a predetermined threshold.” 
Dependent claims 16-17 and 20 inherit the deficiencies of Claim 15 and are rejected on the same basis.

Claim Rejection – 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3 and 6-7 are directed to a process, claims 8-10 and 13-14 are directed to a machine, and claims 15-17 and 20 are directed to an article of manufacture. Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving biometric and activity data from a plurality of registered users, the biometric and activity data; 
obtaining a machine usage data from a plurality of exercise machines associated with the plurality of registered users; 
profiling the plurality of registered users using the biometric and activity data and the machine usage data to determine a fitness metric of each registered user of the plurality of registered users; 
calculating the user fitness metric, in response to receiving a user search request for recommendations and reviews for the exercise machine that the user is interested in purchasing, wherein the user fitness metric is calculated based on a user biometric and activity data; 
applying a social media adjustment factor to the user fitness metric; 
retrieving the recommendations and reviews posted by the plurality of registered users relevant to the exercise machine; 
S/N: 16/010,5982validating that the plurality of registered users that have posted a recommendation or review for the exercise machine actually use the exercise machine, wherein the validating includes analyzing a machine usage data of a registered user's exercise machine to determine: i) that the registered user's exercise machine is a same model as the exercise machine, and ii) that a registered user actively uses the registered user's exercise machine; 
filtering the recommendations and reviews for the exercise machine to exclude recommendations and reviews from the plurality of registered users having a fitness metric that does not correspond to the user fitness metric, wherein the filtering includes further profiling a knowledge of the exercise machine the user is interested in purchasing of the plurality of registered users that have posted the recommendation based on the machine usage data, such that reviews from registered users having the fitness metric that corresponds to the user fitness metric but have a low machine usage score for the exercise machine are filtered out; 
removing links to the recommendations and reviews filtered out by the filtering causing a display to display a modified search result containing only recommendations and reviews from registered users having the fitness metric that corresponds to the user fitness metric; 
recommending an ideal exercise machine based on the user fitness metric and the machine usage data obtained from the plurality of exercise machines associated with the plurality of registered users; 
S/N: 16/010,5983predicting a success of the exercise machine for the user by determining: i) when the user will reach a capacity or max intensity of the exercise machine, and ii) whether the user will use features associated with more expensive models of the exercise machine; and 
continuously profiling the plurality of registered users using updated biometric and activity data and updated machine usage data to provide an updated recommendation that is at least one of a same type as the exercise machine originally searched for by the user and a different type of exercise machine than the exercise machine originally searched for by the user.

The above limitations recite the concept of filtering and making recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing personal 
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a processor of a computing system, data being transmitted from one or more wearable computing devices, exercise machines being internet-connected, data transmitted by at least one of a user mobile device and a user wearable device, and links. Independent claim 8 recites similar additional elements to those of claim 1, with the further additional elements of a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device. Independent Claim 15 recites similar additional elements to those of claim 1, with the further additional elements of a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm executable by a computer processor of a computing system. Although these additional computer-related elements are recited, claims 1, 8, and 15 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claims 1, 8, and 15 generally link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 8, and 15 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 8, and 15 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 8, and 15 are “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.

Even when considered as an ordered combination, the additional elements of claims 1, 8, and 15 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 8, and 15 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 8, and 15 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-3, 6-7, 9-10, 13-14, 15-17, and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-3, 6-7, 9-10, 13-14, 15-17, and 20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 2-3, 6-7, 9-10, 13-14, 15-17, and 20 fail to identify additional elements and as such, Alice/Mayo test, claims 1-3, 6-10, 13-17, and 20 are ineligible.

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20 are allowable over prior art though rejected on other grounds (e.g. 35 USC 101 & 35 USC 112(b)) as discussed above. The combination of elements of the claim as a whole are not found in the prior art.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1, 8, and 15 are allowable over prior art as follows:
The prior art neither anticipates nor fairly and reasonably renders obvious the method of claim 1, comprising:
receiving, by a processor of a computing system, biometric and activity data from a plurality of registered users, the biometric and activity data being transmitted from one or more wearable computing devices worn by the plurality of registered users; 
obtaining, by the processor, a machine usage data from a plurality of internet- connected exercise machines associated with the plurality of registered users; 
profiling, by the processor, the plurality of registered users using the biometric and activity data and the machine usage data to determine a fitness metric of each registered user of the plurality of registered users; 
calculating, by the processor, the user fitness metric, in response to receiving a user search request for recommendations and reviews for the exercise machine that the user is interested in purchasing, wherein the user fitness metric is calculated based on a user biometric and activity data transmitted by at least one of a user mobile device and a user wearable device; 
applying, by the processor, a social media adjustment factor to the user fitness metric; 
retrieving, by the processor, the recommendations and reviews posted by the plurality of registered users relevant to the exercise machine; 
S/N: 16/010,5982validating, by the processor, that the plurality of registered users that have posted a recommendation or review for the exercise machine actually use the exercise machine, wherein the validating includes analyzing, by the processor, a machine usage data of a registered user's exercise machine to determine: i) that the registered user's exercise machine is a same model as the exercise machine, and ii) that a registered user actively uses the registered user's exercise machine; 
filtering, by the processor, the recommendations and reviews for the exercise machine to exclude recommendations and reviews from the plurality of registered users having a fitness metric that does not correspond to the user fitness metric, wherein the filtering includes further profiling a knowledge of the exercise machine the user is interested in purchasing of the plurality of registered users that have posted the recommendation based on the machine usage data, such that reviews from registered users having the fitness metric that corresponds to the user fitness metric but have a low machine usage score for the exercise machine are filtered out; 
removing, by the processor, links to the recommendations and reviews filtered out by the filtering causing a website to display a modified search result containing only links associated with recommendations and reviews from registered users having the fitness metric that corresponds to the user fitness metric; 
recommending, by the processor, an ideal exercise machine based on the user fitness metric and the machine usage data obtained from the plurality of internet- connected exercise machines associated with the plurality of registered users; 
S/N: 16/010,5983predicting, by the processor, a success of the exercise machine for the user by determining: i) when the user will reach a capacity or max intensity of the exercise machine, and ii) whether the user will use features associated with more expensive models of the exercise machine; and 
continuously profiling, by the processor, the plurality of registered users using updated biometric and activity data and updated machine usage data to provide an updated recommendation that is at least one of a same type as the exercise machine originally searched for by the user and a different type of exercise machine than the exercise machine originally searched for by the user.



	Elford et al (US 20170266531 A1), hereinafter Elford, teaches methods for user activity and performance data monitoring and making recommendations (Abstract), including collection of athletic data from sensors [0068], including sensors from exercise machines such as a treadmill, step machine, or bicycle [0044].
	
	Further references teach or suggest limitations of the independent claims. Strebinger et al (US 20110087534 A1) teaches search query methods that make recommendations (Abstract), including sorting recommendations using social media factors [0080]. Pope et al (US 20150154685 A1) teaches a system which may recommend an upgrade to a user of an older model based on new features [0018]. Ruhl et al (US 7962461) teaches the finding of reviews that are specifically of a same product (Col. 8, lines 54-59).

Similarly, Non-Patent Literature such Illari et al (see attached) discusses sensors being used in context-aware recommendation systems, including tracking user exercise such as using an exercise machine, and the use of collaborative filtering and gathering social media data. 


At least for their dependence upon independent claims 1, 8, and 15, the dependent claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 recite subject matter allowable for sustainably similar reasons to claims 1, 8, and 15, and are allowable over prior art.

Response to Arguments
	Applicant’s arguments filed 06/03/2021 have been fully considered.  

Claim Rejections – 35 USC §101
Applicant argues the claims’ recitation of removing links from a search result and causing a website to display a modified search result in response to the removing, does not amount to organizing human activity and cannot be performed in the human mind. Applicant explains that the links are removed according to a set of rules tailored to an individual user, and notes that search results are modified by a unique filtering method using sensor data, and makes further reference to newly amended steps of validating a review posted online, recommending an ideal exercise machine based on sensor data, predicting a success of the exercise machine, and continuously profiling sensor data.
Examiner respectfully disagrees. The steps of the claims fall within Certain Methods of Organizing Human activity, in that they are directed to the filtering and providing of product/purchase recommendations, except for the recitation of computer-related additional elements at a high level of generality; such as removing recommendations from a search result and causing a display to display the modified search results, except for the recitation of the recommendations and review being in the form of links and the display being a website; the filtering of reviews and recommendations according to a set of rules based on a user’s calculated fitness level; validating reviews, making a recommendation for an ideal exercise machine based on user activity, predicting the success of said exercise machine, and continuously profiling users’ physical activity to determine their fitness characteristics, except for the recitation of additional elements such as steps being performed by a processor, data being gather by sensors, and the filtering being done on a website. Therefore, the claims, as amended, remain directed to an abstract idea. 

Applicant further argues that the claims offer an improvement to technology or a technical field which is considered a practical application, specifically arguing that the claims “offer improved search engine functionality” With reference to the specification, Applicant argues that the system hay tailor reviews/recommendations to a particular user, remove misleading reviews, and decrease a user’s decision time. 
Examiner respectfully disagrees. The tailoring of product recommendations to a user, prevention of misleading product information, and making purchasing decisions/time easier for a user, as alleged, would constitute business improvements rather than technological ones; these alleged improvements would be improvements to the abstract idea of filtering and providing product recommendations rather than improving the functionality or technology of a search engine itself.

Applicant further argues that the removing of links changes a webpage’s appearance, and posits that the claims are therefore “drawn to a technical solution and are integrated into a practical application by removing links to products a particular user should not purchase”. Applicant argues that such as solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of search engines.
Examiner respectfully disagrees; the removal of irrelevant information or reviews, except for the recitation of additional elements to connect the limitations to search engine technology, fall within the abstract idea and therefore do not constitute technical solution. At best, the removal of information regarding “products a particular user should not purchase based on user fitness level” constitutes a business improvement towards recommending fitness products.

Applicant further argues that the claims, as amended, recite the removal of recommendations from users who have a low machine usage score, arguing that the “accuracy or reliability of a review” may be adversely affected by low usage of the reviewed product, and states that this is a “technical improvement to the filtering process” and not a business improvement.
Examiner respectfully disagrees. The claims are directed to the abstract idea of review/recommendation filtering; an improvement to the filtering process would be an improvement to the abstract idea rather than a 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/T.J.S./Examiner, Art Unit 3684      

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684